Citation Nr: 1443309	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  11-06 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.

(The issue of entitlement to service connection for bilateral hearing loss is addressed in a separate Board decision).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1971 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In November 2011, the Veteran testified in a Travel Board Hearing before the undersigned Veterans Law Judge.  This appeal was processed using both the Virtual VA System and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Tinnitus is proximately due to the service-connected bilateral hearing loss.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The claim for service connection for tinnitus has been considered with respect to VA's duties to notify and assist.  Given the favorable outcomes adjudicated herein, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Legal Criteria and Analysis

To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that tinnitus was caused by in-service noise exposure, or, in the alternative, as a result of service-connected bilateral hearing loss.  Tinnitus is a subjective disorder and identifiable primarily through a patient's report of symptoms, and as such, the Veteran is competent to diagnose tinnitus and to provide a statement as to when it began.

The Board finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's tinnitus is proximately due to the service-connected bilateral hearing loss.  In this regard, service connection for bilateral hearing loss is granted in a separate Board decision.

In support of the claim, in a May 2012 private opinion, the Veteran's private treating physician, Dr. D.G., indicated that, upon examination in April 2012, the Veteran was noted to have progressive tinnitus with associated decline in his hearing.  Dr. D.G. explained that it is more than likely that the Veteran has high-frequency hearing loss related to noise exposure while in the military, and that this will typically lead to a decline in speech discrimination and an increase in tinnitus.  Dr. T.S.'s opinion is competent and probative medical evidence because it is factually accurate, as it appears he had knowledge of the relevant evidence in this case, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound, albeit brief, reasoning.

The Board acknowledges the December 2010 VA audiology examination.  However, the December 2010 VA examiner indicated that the etiology of the tinnitus cannot be determined on the basis of the available information without resorting to mere speculation.  As such, there is no other competent medical opinion of record against the claim that directly addresses the etiology of the Veteran's 

tinnitus.  For these reasons and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for tinnitus, as secondary to the service-connected bilateral hearing loss, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


